          Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 1 of 22 PageID #: 1
.
-~


                                                                                             FILED
                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI                           MAY -1 2019
                                         EASTERN DIVISION
                                                                                        U. S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF MO
     IN THE MATTER OF AN APPLICATION                )                                          ST. LOUIS
     OF THE UNITED STATES OF AMERICA                )
     FOR A WARRANT TO OBTAIN                        )
     RECORDS~ LOCATION INFORMATION,                 )
     INCLUDING _PRECISION LOCATION                  )        No. 4:19 MJ 3060 (NCC)
     INFORMATION,      CELL      SITE               )
     INFORMATION,     AND      OTHER                )        FILED.UNDER SEAL
     SIGNALING          INFORMATION                 )
     ASSOCIATED WITH THE CELLULAR                   )
     TELEPHONE HAVING THE NUMBERS                   )
     314-783-1620                                   )

                                               APPLICATION

              COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

     Jensen, United States Attorney for the Eastern District of Missouri, and Beth Orwick, Assistant

     United States Attorney for said District, and hereby makes application to this Court for a warrant.

     -aild                                               .
      .. . order, pursuant to Titie 18, -.United States Code, Sections 2703(c)(l)(A) and 3123, authorizing
     agents/officers of the United States Marshals'. Service CU,SMS) (hereinafter referred to as

     "investigative agency(ies)"), and other authorized federal/state/local law enforcement agencies, to

     obtain records and location information, including
                                                   .           . location information, cell site location
                                                        precision

     information, and other signaling information, associated with the following cellular telephone,

     which is further identified as follows:

             . TELEPHONKNO.: 314-783-1620

     (hereinafter the "subject cellular telephone").
                                                              .. '·

     I.       Introduction & Relief Requested

              1.     The undersigned applicant for the Governnient is an Assistant United States

     Attorney in the Office of the United States Attorney for the Eastern District of Missouri, and an
 Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 2 of 22 PageID #: 2



"attorney for the Government," as defined in Fed. R. Crim. P. l(b)(l)(B). Therefore, pursuant to

Title 18, United States Code, Sections 2703(c) and 3122(a)(l), the undersigned may apply for an

Order authorizing the disclos.ure of the telecommunication records and information requested

herein.

          2.   The subject cellular telephone is serviced by SPRINT (hereinafter referred to as

"the Service Provider").    The records and information requested herein are directed at location-

related information and subscriber information associated with the subject cellular telephone,

and may include information related to when the subject cellular telephone is located in a

protected space, such as a residence. This application does not seek to compel or acquire the

disclosure of the content of any communications.

          3.   USMS has probable cause to believe that the subject cellular telephone 1s

currently being used by BYRON HUBBARD, who absconded from supervised release and has an

active warrant for his arrest for violating conditions of his supervised release in Case No. 4: 18 CR

00423 AGF, and whose where1:1-bouts are currently unknown.

          4.   The Government makes this application upon a sbpwing of probable cause.

Attached to this application and incorporated·-by reference as if fully set out herein is the affidavit

of Deputy United States Marshal Matthew Liefer, USMS, which alleges facts in order to show that

there is probable cause to believe that the location and arrest of BYRON HUBBARD can be

obtained by locating and monitoring the location of the subject cellular telephone, without

geographic limitation within the United States, including by obtaining precision location

information (e.g., GPS information), cell site information, signaling information, and records




                                                  2
      Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 3 of 22 PageID #: 3



    concerning the subject cellular telephone for a period of forty-five (45) days measured from the

    ·date the Warrant is signed from April 30, 2019, to June 13, 2019, 11:59 p.m. (CT).

)
            5.     The present application requests relief in three forms.          First, the application

    requests relief in the form of precision location information, including GPS information, associated

    with the subject cellular telephone.       Second, the application requests subscriber records and cell

    site information, which does not include precision location information, associated with the

    subject cellular telephone. Third, the application requests authorization for the installation and

    use of pen register and trap-and-trace devices.

                               II.       Precision Location Information Request
                                     (
            1.     The Government requests a warrant directing the Service Provider, any

    telecofil!llunication ser\rice providers reflected in Attachment 1, to include providers of any type

    of wire and/or electronic communications (herein incorporated by reference), and any other

    applicable service providers, to provide precision location information, including Global Position

    System (GPS) information, but not the contents of any communications, associated with the

    subject cellular telephone, for a period of forty-five (45) days from the date of_ any warrant issued

    hereon-- i.e., from April 30, 2019~ to June 13, 2019, 11:59 p.m. (CT).

            2.     The Service Provider is a service provider within the meaning of Title 18, United

    States Code, Section 2510(15), and as such, is subject to Title 18, United States Code,
                           1

    Section 2703(c)(l)(A) which states:

                   (c)     Records concerning electronic communication service or
                   remote computing service.--(1) A governmental entity may require
                   a provider of electronic communication service or remote
                   computing service to disclose a record of other information
                   pertaining to a subscriber to or customer of such service (not


                                                       ·3
  Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 4 of 22 PageID #: 4



               including the contents of communications) only when the
               governmental entity--

                      (A)     obtains a warrant issued using the procedures
               described in the Federal Rules of Criminal Procedure... by a court of
               competent jurisdiction....

       3.      The Court has jurisdiction to issue a warrant for the disclosure of precision location

information, as requested herein, because it is. 11 a court of competent jurisdiction, 11 as defined in

Title 18, United States Code, Sections 2711(3), and 2703(a), (b), and (c).     Specifically, the Court

has jurisdiction over the offense being investigated.

       4.      Title 18, United States Code, Section 2703(g) provides that an officer is not

required to be present for the service or execution of a warrant issued under Section 2703.         In

particular, Section 2703(g) states:

               Notwithstanding section 3105 of this title, the presence of an officer
               shall not be required for service or execution of a search warrant
               issued in accordance with this chapter requiring disclosure by a
               provider of eleCtronic communications service or remote computing
               service of the contents of communications or records or other
               information pertaining to a subscriber or customer of such service.

       5.      Title 18, United States Code, Section 2703(c)(3) permits the government to obtain

the requested information and reqords without providing notice to any subscriber or customer.       In

particular, Section 2703(c)(3) states: 11 A governmental entity receiving records or information

under this subsection is not required to provide notice to a subscriber or customer. 11

                         III.    Cell Site Location Information Request

        1.     The Government requests . a warrant directing the Service Provider, any

telecommunication service providers reflected in Attachment 1, to include providers of any type

of wire and/or electronic communications, and any other applicable service providers, to provide


                                                  4
 Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 5 of 22 PageID #: 5



certain telecommUn.ication records and information, including cell site location information, but

not the contents of any communication, for the time period of thirty (30) days prior to the warrant

and for forty-five (45) days from the date of the requested warrant -- i.e., from April 30, 2019, to

June 13, 2019, 11:59 p.m. (CT).         In particular, the Government requests the following

telecommunication records and information:

                       (1)    subscriber information and all telephone numbers, ESN, MIN,

IMEi, MSID 1or IMSI numbers, including any and all customer service records, credit and billing

records, can-be-reached numbers (CBR), enhanced custom calling features, and primary long-

distance carrier;

                       (2)    subscriber information available for any originating telephone

number;

                      (3)     Automated Messaging Accounting (AMA) records (a carrier billing

mechanism data base search which provides records of originating and terminating caller

information for calls at the subject cellular telephone) for the above-specified time period;

                      (4)     cellular telephone records and information pertaining to the

following, for the above-specified time period:

                              (a)     call detail information (provided in an electronic format

specified by the agents/officers of the investigative agency(ies), and other authorized

federal/state/local law enforcement agencies);

                              (b)     cell . site activation information, including information

identifying the antenna tower receiving transmissions. from the subject cellular telephone

number, and any information on what portion of that tower is receiving a transmission from the


                                                  5
   Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 6 of 22 PageID #: 6




 subject cellular telephone number, at the beginning and end of a particular telephone call made

· to or received by the subject cellular telephone number;

                               · (c) ·   numbers dialed;

                                (d)      call duration;

                                (e)      incoming numbers if identified;

                                (f)      signaling information pertaining to that number;

                                (g)      a listing of all control channels and their corresponding cell

· sites;

                                (h)      an engl.neering map showing all cell site tower locations,

 sectors and orientations; and ·

                                (i)      subscriber information, including the names, addresses,

 credit and billing information, published and non-published for the telephone numbers being dialed

 from the subject cellular telephone.

                                G) .     historical location estimates, such as Network Event

 Location System (NELOS), round-trip time (RTT), GPS, and per-call measurement data (PCMD)

 and

                               (k)       Internet Protocol (IP addresses) utilized by and signaled to

 and from the subject cellular telep.hone.

           2.   The Service Provider is a service provider within the meaning of Title 18, United

 States Code, Section 2510(15), and as such, is subject to Title 18, United States Code,·

 Section 2703(c)(l)(A) which states:

                (c)    Records concerning electronic communication service or
                remote computing service.--(1) A governmental entity may require

                                                    6
  Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 7 of 22 PageID #: 7




                a provider of electronic communication service or remote
                computing service to disclose a record of other information
                pertaining to a subscriber to or customer of such service (not
                including . the contents, of communications) only when the
                governmental entity--
                                                                                                       /

                       (A)     obtains a warrant issued using the procedures
                described in the Federal Rules of Criminal Procedure...by a court of
                competent jurisdiction....

        3.      The Court has jurisdiction to issue a warrant for the disclosure of requested

telecommunications records, including cell site records because it is "a court of competent

jurisdiction," as defined in Title l8, United States Code, Sections 2711(3), and 2703(a), (b), and

(c).   Specifically, the Court has jurisdiction over the offense being investigated.

        4.      Title 18, United States Code, Section 2703(g) provides that an officer is not

required to be present for the service or execution of a warrant issued under Section 2703.       In

particular, Section 2703(g) states:

                Notwithstanding section 3105 of this title, the presence of an officer
                shall not be required for service or execution of a search warrant
                issued in accordance with this chapter requiring disclosure by a
                provider of electronic communications ~~rvice or remote computing
                service of the contents of communications or records or other
                information pertaining to a subscriber or customer of such service.

        5.      Title 18, United States Code, Section 2703(c)(3) permits the government to obtain

the requested information and records without providing notice to any subscriber or customer.     In

particular, Section 2703(c)(3) states: "A governmental entity receiving records orinformation

under this subsection is not required to provide notice to a subscriber or customer."

                         IV.     Pen Register, Trap-and-Trace Request

        1.      The Government's application seeks an Order, pursuant to Title 18, United States

Code, Section 3122, authorizing the installation and use of pen register and trap-and-trace devices,

                                                  7
 Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 8 of 22 PageID #: 8




including enhanced caller identification, as defined in Title 18, United States Code, Section 3127,

without geographic limitation within the United States, and including an Order authorizing the

installation and use of a pen register to record or decode dialing, routing, addressing, or signaling

information transmitted by the subject cellular telephone number further identified herein, and a

trap-and-trace device, including enhanced caller identification, which captures the incoming

electronic or other impulses which identify the originating number or other dialing, routing,

addressing and signaling information reasonably likely to identify the source of a wire or electronic

communication to and from the subject cellular telCphone number, direct connect, Voice-over-

LTE (VoL TE), non-content data transmissions, or digital dispatch dialings (if applicable), the dates

arid times of such dialings, and the length of time of the connections, for the time period from

April 30, 2019, to June 13, 2019, li:59 p.m. (CT).

       2.      In making this application, the Government does not seek the contents of any

communication, such that other legal process would be required.

       3.      As previously outlined, the Government certifies that the information likely to be

obtained through the aforesaid pen register and trap-and-trace devices, including enhanced caller

identification, is relevant to an ongoing criminal investigation.

       4.      The Government further requests that. the Order direct the telecommunications

service providers reflected in Attachment 1, to include providers of any type of wire and/or

electronic communications, here incorporated by reference, and any other applicable service
                                                                            \


providers, to initiate caller identification on the subject cellular telephone number listed above,

without the knowledge of or notification to the subscriber, for the purpose of registering incoming

telephone numbers.


                                                  8
 Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 9 of 22 PageID #: 9



        5.      The Government further requests that the Order direct the furnishing of

information, facilities, and technical assistance, as necessary, to· unobtrusively accomplish the

installation and use of the pen register and trap-and-trace devices, including enhanced caller

identification, by the telecommunications service providers reflected in Attachment 1, to include

providers of any type of wire and/or electronic communications and any other applicable service

providers, and with a minimum of disruption of normal telephone service.

        6.      The Government further requests that the Order direct that the results of the pen

register and trap-and-trace deviCes, including enhanced caller identification, be provided to the

agents/officers of the investigative agency(ies) at reasonable intervals for the duration of the Order.

                     V.      Changed Numbers, Compensation and Sealing

        1.      The Government requests that should the subject cellular telephone and/or ESN,

MIN, IMEi, MSID or IMSI number listed above be changed by the subscriber during the effective

period of any Order granted as a result of this application, that the Court order the request for pen

register and trap-and-trace devices remain in effect for any new telephone to which the subject

cellular telephone listed above is changed, throughout the effective period of such Order.

       2.       The Government further requests .that the Order direct that the lead investigative

agency provide the telecommunications service providers reflected in Attachment 1, to include

providers of any type of wire and/or electronic communications, and any other applicable service

providers, just compensation for reasonable expenses incurred in providing such information,

facilities and technical assistance.




                                                  9
Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 10 of 22 PageID #: 10




                VI.    . Sealing, Notification and Miscellaneous Considerations

        1.     Pursuant to Title 18, United States Code, Section 2703, the Government requests

that the Court direct that the telecommunications service providers reflected in Attachment 1, to

include providers of any type of wire and/or electronic corrlin~nications, and any other applicable

service providers, shall provide the agents/officers of the investigative agency(ies), and other

authorized federal/state/local law enforcement agencies, with the following:

               (1) subscriber information;

               (2) length of service (including start date);

               (3) the types of service utilized;

               (4) instrument number or other subscriber number or identity, including any

                   temporarily assigned network address;

               (5) all available names, addresses, and. identifying information, and other

                   subscriber and service feature information;

               (6) toll records including incoming and outgoing telephone numbers;

               (7) credit information, billing information, and air-time summaries for available

                   service periods, for the IP (internet protocol) addresses being utilized by and

                   signaled to and from the aforemen~ioned subject cellular telephone,

for the telephone numbers being dialed to and from the aforementioned subject cellular telephone

at reasonable intervals for the past thirty (30) days from the date of this Warrant and at reasonable

intervals for up to forty-five (45) days from the date of this Warrant -- i.e., from April 30, 2019, to

June 13, 2019, 11:59 p.m. (CT).




                                                    10
Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 11 of 22 PageID #: 11



       2.      Pursuant to Title 18, United States Code, Section 2703 (c)(3 ), the Government entity

or agency receiving these records or information as a result of this application and accompanying

warrant and order will not provide notice to the subscriber or customer of the subject cellular

telephone.

      -3.      This Court has authority under Title 18, U.S.C., Section 2705(b) to issue "an order

commanding a provider of electronic communications service or remote computing service to

whom a warrant, subpoena, or court order is .directed, for such period as the court deems

appropriate, not to notify any other person of the existence of the warrant, subpoena, or court

order." Id

       4.      If the subjects were notified about the existence of the requested warrant, the

subjects could destroy evidence. Accordingly, there is reason to believe that notification of the

existence of the warrant will seriously jeopardize the investigation, including giving the subjects

an opportunity to: flee, destroy and/or tamper with evidence; change patterns of behavior; or notify

confederates. See Title 18, U.S.C., Section 2705(b)(2), (3), and (5).

       5.      Based on the foregoing, pursuant to Title 18, United States Code, Sections

3123(d)(l) and (2) and 2705(b), the Government requests that the Court direct the Service Provider

and the telecommunications service providers reflected in Attachment 1, to include providers of

any type of wire and/or electronic communications, and any other applicable service providers,

not to disclose the existence of this application and/or any warrant or order issued upon this

application, or the existence of the investigation, for a period of one year from the date of this

Order, to a subscriber or lessee or to any other person, except that the provider may disclose the

warrant and any Order to an attorney for the provider for the purpose of receiving legal advice.


                                                11
Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 12 of 22 PageID #: 12




       6.      The information requested herein does not require a physical intrusion or physical

trespass into any protected space.     Accordingly, it is respectively requested that the warrant

authorize the investigative agency(ies), and other authorized federal/state/local law enforcement

agencies, to obtain the location information described herein at any time, day or night.
                                                                                .         .
       7.      The Government further requests that the Order direct that the investigative

agency(ies) provide the telecommunication providers reflected in Attachment 1, to include

providers of any type of wire and/or electronic communications, and any other applicable service

providers, just compensation for reasonable expenses incurred in providing such information,

facilities andtechnical assistance.

       8.      In light of the ongoing nature of the investigation as reflected in the attached

affidavit, and because disclosure at this time would seriously jeopardize the investigation,

including by giving the subject(s) an opportunity to   destro~   and/or tamper with evidence and flee,

applicant requests that the application, affidavit and warrant be sealed.

       WHEREFORE, on the basis of the allegations contained in this application, and on the
                                                                            )


basis of the affidavit of Deputy United States Marshal Matthew Liefer, USMS, which is attached

hereto and made a part hereof, applicant requests this Court to issue a Warrant authorizing

agents/officers of the UNITED STATES MARSHAL SERVICE, and other authorized

federal/state/local law enforcement agencies, to obtain location information, including precision

location information, cell site location information, and other signaling information associated

with the subject cellular telephone.




                                                 12
Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 13 of 22 PageID #: 13



       I declare under penalty of perjury that the foregoing is true and correct to the best of my

current knowledge, information, and belief.
                        \


       Dated this   -~3_0t_h_ _ _   day of April, 2019.

                                                    Respectfully submitted,

                                                    JEFFREY B. JENSEN
                                                    United States Attorney



                                                    BETH ORWICK, #52089MO
                                                    Assistant United States Attorney




                                               13
        Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 14 of 22 PageID #: 14
                    LIST OF TELECOMMUNICATION SERVICE PROVIDERS

                                                             SPRINT
                                                              and
01 Communications                     Egyptian Telephone            ·Mid-Atlantic                  Socket Telecom
Access Line Communication             Electric Lightwave, Inc.       Midvale Telephone Exchange    Spectrum
ACN, Inc.                             Empire Paging                  Mobile Communications         METRO PCS
ACS                                   Ernest Communications          Mound Bayou Telephone Co.     SRT Wireless
Aero Communications, Inc. (IL)        EZ Talk Communications         Mpower Communications         Star Telephone Company
Afford A Phone                       ·FDN Communications             Navigator                     Start Wireless
Airvoice Wireless                     Fibernit Comm                      Telecommunications       ·Sugar Land Telephone
Alaska Communications                 Florida Cell Service           NE Nebraska Telephone         Sure West Telephone Company
Alhambra-GrantfX Telephone            Florida Digital Network        Netlink Comm                  Talk America
Altice USA                            Focal Communications           Network Services              Tele Touch Comm
AmeriTel                              Frontier Communications        Neustar                       Telecorp Comm
AOL Corp.                             FuzeBox, Inc.                  Neutral Tandem                Telepak
Arch Communication                    Gabriel Comm                   Nex-Tech Wireless             Telispire PCS
AT&T                                  Galaxy Paging                  Nexus Communications          Telnet Worldwide
AT&T Mobility                         Global Communications          NII Comm                      Tex-Link Comm
Bell Aliant                           Global Eyes Communications     North Central Telephone       Time Warner Cable
Big River Telephone                   Global Naps                    North State Comm              T-Mobile
Birch Telecom                         Grafton Telephone Company      Northcoast Communications     Total Call International
Blackberry Corporation                Grand River                    Novacom                       Tracfone Wireless
Brivia Communications                 Grande Comm                    Ntera                         Trinity International
Broadview Networks                    Gre~t Plains Telephone         NTS Communications            U-Mobile
Broadvox Ltd.                         Harrisonville Telephone Co.    Oklahoma City SMSA            United Telephone of MO
Budget Prepay                         Heartland Communications       ONE Communications            United Wireless
Bulls Eye Telecom                     Hickory Telephone              ONSTAR                        US Cellular
Call Wave                             Huxley Communications          Optel Texas Telecom           US Communications
Cbeyond Inc.                          iBasis                         Orion Electronics             USLEC
CCPR Services                         IDT Corporation                PacBell                       US Link
Cellco Partnership,                   Illinois Valley Cellular       PacWest Telecom               US West Communications
  d/b/a METRO PCS                     Insight Phone                  PAETEC Communications         USA Mobility
Cellular One                          Integra                        Page Plus Communications      VarTec Telecommunications
Cellular South                        Iowa Wireless                  Page Mart, Inc.               Verisign
Centennial Communications             IQ Telecom                     Page Net Paging               Verizon Telephone Company
CenturyLink                           J2 Global Communications       Panhandle Telephone           METRO PCS
Charter Communications                Leap Wireless International    Peerless Network              Viaero Wireless
Chickasaw Telephone                   Level 3 Communications         Pineland Telephone            Virgin Mobile
Choctaw Telephone Company             Locus Communications           PhoneTech                     Vonage Holdings
Cimco Comm                            Logix Communications           PhoneTel                      Wabash Telephone
Cincinnati Bell                       Longlines Wireless             Preferred Telephone           Wave2Wave Communications
Cinergy Communications                Los Angeles Cellular           Priority Communications       Weblink Wireless
Clear World Communication             Lunar Wireless                 Puretalk                      Western Wireless
Com-Cast Cable Comm.                  Madison River                  RCNTelecom                    W estlink Communications
Commercial Communications                Communications              RNK Telecom                   WhatsApp
Consolidated Communications           Madison/Macoupin Telephone     QWEST Communications          Windstream Communications
Cox Communications                       Company                     Sage Telecom                  Wirefly
Cricket Wireless                      Mankato Citizens Telephone     Seren Irinovations            XFinity
Custer Telephone Cooperative          Map Mobile Comm                Shentel                       XO Communications
DBS Communications                    Marathon Comm                  Sigecom LLC                   Xspedius
Delta Communications                  Mark Twain Rural               Sky Tel Paging                Yakdin Valley Telephone
Detroit Cellular                 ;    Max-Tel Communications         Smart Beep Paging             YMAX Communications
Dobson Cellular                       Metro PCS                      Smart City Telecom            Ztel Communications
                                      Metro Teleconnect



        ATTACHMENT 1, TO INCLUDE PROVIDERS OF ANY TYPE OF WIRE AND/OR
        ELECTRONIC COMMUNICATIONS                       Last ~pdate: 06/21/2018
Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 15 of 22 PageID #: 15



                                                                                        FILED
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI                            MAY • 1 2019
                                   EASTERN DIVISION
                                                                                   U. S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF MO
                                                                                          ST.LOUIS
 IN THE MATTER OF AN APPLICATION              )
 OF THE UNITED STATES OF AMERICA              )
 FOR A WARRANT TO OBTAIN                      )
 RECORDS, LOCATION INFORMATION,               )
 INCLUDING PRECISION LOCATION                 )       No. 4:19 MJ 3060 (NCC)
·INFORMATION,      CELL      SITE             )
 INFORMATION,     AND      OTHER             .)       FILED UNDER SEAL
 SIGNALING          INFORMATION               )
 AS SOCIATED WITH THE CELLULAR                )
 TELEPHONE HAVING THE NUMBERS                 )
 314-783-1620                                 )

                                          AFFIDAVIT

        Matthew Liefer, being duly sworn, deposes and 'says that he is a Deputy United States

Marshal with the United States Marshals Service, duly appointed according to law and acting as
    -
such.

                                          Introduction

        I, Matthew Liefer, am a Deputy United States Marshal with the United States Marshals

Service ("USMS") and, as such, I am charged with enforcing all laws in all jurisdictions of the

United States, its territories and possessions.   My current· duty assignment is in the Eastern

District of Missouri .. My primary duty and assignment obligates me tO investigative, locate, and

apprehend state and federal fugitives.   I have been employed as a Deputy United States Marshal

for over ten (18) years, and have a cumulative total of more than thirteen (21) years of experience

as a federal law enforcement officer.

        The facts alleged in this affidavit come from my own investigation, my training ·and

experience, and information obtained from other investigators and witnesses.    As this affidavit is·
      Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 16 of 22 PageID #: 16
<
-.

     submitted for the lirr,iited purpose of establishing probable cause to locate and monitor the location

     of a cellular telephone as part of a criminal investigation, it does not set forth all of my knowledge

     regarding this matter.

            Upon information and belief, and as explained in greater detail below, the cellular

     telephone bearing number 314-783-1620 (hereinafter the "subject cellular telephone"), which is

     being serviced by SPRINT (hereinafter referred to as "the Service Provider"), has been used, and

     is presently being used, by BYRON HUBBARD, who has an active warrant for his arrest and

     whose whereabouts are currently unknown.

            The present affidavit is being submitted in connection with an application of the

     Government for a warrant and order authorizing agents/officers of the investigative agency(ies),

     and other authorized federal/state/local law enforcement agencies, to obtain location information,

     including precision location information, cell site location information, and other signaling

     information, including pen register information, in an effort to locate and monitor the location of

     the subject cellular telephone.

            Your affiant further states that there is probable cause to believe that the location

     information associated with the subject cellular telephone will lead to the location and arrest of

     BYRON HUBBARD.

                                     Investigation and Probable Cause

            On May 16, 2018, HUBBARD was indicted in the Eastern District of Missouri for being a

     Felon in Possession of a Firearm and with Possession with Intent to Distribute Fentanyl.

            In furtherance of the fugitive investigation, United States Marshals Service investigators

     learned HUBBARD is currently using a Sprint cellular device assigned number 314-783-1620.


                                                       2
Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 17 of 22 PageID #: 17



This information was obtained from family members during an interview. This information was

current as of April 15, 2019.

       The monitoring of cellular data, as well as the activation of precision location information,

will permit investigators to ascertain with whom HUBBARD is communicating, as well as to

determine HUBBARD' s whereabouts. This information is believed to be the most efficacious in

locating and arresting HUBBARD.

                           Investigative Considerations and Techniques

       Based on my knowledge, training, and experience, as well as information provided by

investigators with specialized experience relating to cellular telephone technology, I am aware of

the following facts and. considerations:

       A.      Wireless phone providers typically generate and retain certain transactional

information about the use of each telephone call, voicemail, and text message on. their system.

Such information can include log files and messaging logs showing all activity on a particular

account, such as local and long distance telephone connection recor_ds, records of session times

and durations, lists of all incoming and outgoing telephone numbers or other addressing

information associated with particular telephone calls, voicemail messages, and text or multimedia

messages.

       B.      Wireless phone providers also typically generate and retain information about the

location in which a particular communication was transmitted or received.     For example, when a ·

cellular device is used to make or receive a call, text message or other communication, the wireless

phone provider will typically generate and maintain a record of which cell tower(s) was/were used

to process that contact.    Wireless providers maintain information, including the corresponding


                                                 3
 Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 18 of 22 PageID #: 18



cell towers (i.e., tower covering specific geographic areas), sectors (i.e., faces of the towers), and

other signaling data as part of their regularly conducted business activities.. Typically, wireless

providers maintain records of the cell tower information associated with the beginning and end of

a call.

          C.    Because cellular devices generally attempt to communicate with the closest cell

tower available, cell site location information from a wireless phone provider allows investigators

to identify an approximate geographic location from which a communication·With a particular

 cellular device originated or was received.

          D.    Wireless providers may also retain text messaging logs that include specific

 information about text and multimedia messages sent or received from the account, such as the

 dates and times of the messages. A provider may also retain information about which cellular

 handset or device was associated with the account when the messages were sent or received. The

 provider could have this information because each cellular device has one or more unique

 identifiers embedded inside it.     Depending upon the cellular network and the device, the

 embedded unique identifiers for a cellular device could take several different forms, including an

 Electronic Serial Number ("ESN"), a Mobile Electronic Identity Number ("MEIN"), a Mobile

. Identification Number ("MIN"), a .Subscriber Identity Module ("SIM"), an International Mobile

 Subscriber Identifier ("IMSI"), or an International Mobile Station Equipment Identity ("IMEI").

 When a cellular device connects to a cellular antenna or tower, it reveals its embedded unique

 identifiers to the cellular antenna or tower in order to obtain service and the cellular antenna or

 tower records those identifiers.




                                                  4
 Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 19 of 22 PageID #: 19



       E.      Wireless providers also maintain business records and subscriber information for

particular accounts. This information could include the subscriber's full name and address, the

address to which any equipment was shipped, the date on which the account was opened, the length

of service, the types of service utilized, the ESN or other unique identifier for the cellular device

associated with the account, the subscriber's Social Security Number and. date of birth, all

telephone numbers and other identifiers associated with the account, and a description of the

services available to the account subscriber. In addition, wireless providers typically generate and

retain billing records for each account, which may show all billable calls (including outgoing digits

dialed). The providers may also have payment information for the account, including the dates

and times of payments and the means and source of payment (including any credit card or bank

account number).

       F.      Providers of cellular telephone service also typically have technical capabilities that

allow them to collect and generate more precise location information.than that provided by cell

site location records. This information is sometimes referred to as E-911 phase II data, GPS data

or latitude-longitude data. In the Eastern District of Missouri, such information is often referred

to as "precision location information" or "PLI" data. E-911 Phase .II data provides relatively

precise location information about the cellular telephone itself, either via GPS tracking technology

built into the phone or by attempting to triangulate the device, s signal using data from several of

the provider's cell towers: Depending on the capabilities of the particular phone and provider, E-

911 data can sometimes provide precise information related to the location of a cellular device.

       In order to locate the subject cellular telephone and monitor the movements of the phone,

the investigative agency(ies), and other authorized federal/state/local law enforcement agencies,


                                                  5
  Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 20 of 22 PageID #: 20



 may need to employ one or more techniques described in this affidavit and in the application of

 the government.      The investigative agency(ies), and other authorized federal/state/local law

 enforcement agencies, may seek a warrant to compel the Service Provider, any telecommunication

 service providers   r~flected   in Attachment 1, to include providers of any type of wire and/or

 electronic communications (herein incorporated by reference), ·and any other applicable service

 providers, to provide precision location information, including Global Position System

 information (if available), transactional records, including cell site location information, and pen
                                            .        '




 register and trap-and-trace data.

        None of the investigative techniques that may be employed as a result of the present

 application and affidavit require a physical intrusion into a private space or a physical trespass.

·Electronic surveillance techniques such as pen register and cell site location monitoring typically

 have not been limited to daytime use only.       Furthermore, the criminal conduct being investigated

 is not limited to the daytime.      Therefore, the fact that the present application requests a warrant

 based on probable cause should not limit the use of the requested investigative techniques to

 daytime use only.         Accordingly, the investigative agency(ies), and other authorized

· federal/state/local law enforcement agencies, request the ability to employ these investigative

 techniques at any time, day or night.

        The monitoring of the location of the subject cellular telephone by one of the methods

 described herein will begin within ten (10) days of the date of issuance of the requested Warrant

 and Order.




                                                     6
 Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 21 of 22 PageID #: 21



                                           Conclusion

       Based on the above information, there is probable cause to believe that the subject cellular

telephone is being used by BYRON HUBBARD, who has an active warrant for his arrest for 4: 18-

CR-423-AGF, and whose whereabouts are currently unknown. There is likewise probable cause

to conclude that locating and monitoring the movements of the subject cellular telephone will

lead to the location and arrest of BYRON HUBBARD.




DATE
                                                     Deputy United States Marshal
                                                     USMS



Sworn to and subscribed before me this   --~30~t=h_ _      day of April, 2019.




                                                     Eastern District of Missouri




                                                7
         Case: 4:19-mj-03060-NCC Doc. #: 1 Filed: 05/01/19 Page: 22 of 22 PageID #: 22
                     LIST OF TELECOMMUNICATION SERVICE PROVIDERS

                                                        SPRINT
                                                         and·
01 Communications                Egyptian Telephone            Mid-Atlantic                    Socket Telecom
Access Line Communication        Electric Lightwave, Inc.      Midvale Telephone Exchange      Spectrum
ACN, Inc.                        Empire Paging                 Mobile Communications           METRO PCS
ACS                              Ernest Communications         Mound Bayou Telephone Co.       SRT Wireless
Aero Communications, Inc. (IL)   EZ Talk Communications        Mpower Communications           Star Telephone Company
Afford A Phone                   FDN Communications            Navigator                       Start Wireless
Airvoice Wireless                Fibernit Comm                     Telecommunications          Sugar Land Telephone
Alaska Communications            Florida Cell Service          NE Nebraska Telephone           Sure West Telephone Company
Alhambra-Grantfx Telephone       Florida Digital Network       Netlink Comm                    Talk America
Altice USA                       Focal Communications          Network Services                Tele Touch Comm
AmeriTel                         Frontier Communications       Neustar                         Telecorp Comm
AOL Corp.                        FuzeBox, Inc.                 Neutral Tandem                  Telepak
Arch Communication               Gabriel Comm                  Nex-Tech Wireless               Telispire PCS
AT&T                             Galaxy Paging                 Nexus Communications            Telnet Worldwide
AT&T Mobility                    Global Communications         NII Comm                        Tex-Link Comm
Bell Aliant                      Global Eyes Communications    North Central Telephone         Time Warner Cable
Big River Telephone              Global Naps                   North State Comm                T-Mobile
Birch Telecom                    Grafton Telephone Company     Northcoast Communications       Total Call International
Blackberry Corporation           Grand River                   Novacom                         Tracfone Wireless
Brivia Communications            Grande Comm                   Ntera                           Trinity International
Broadview Networks               Great Plains Telephone        NTS Communications              U-Mobile
                                                                                            '"
Broadvox Ltd.                    Harrisonville Telephone Co.   Oklahoma City SMSA              United Telephone of MO
Budget Prepay                    Heartland Communications      ONE Communications              United Wireless
Bulls Eye Telecom                Hickory Telephone             ONSTAR                          US Cellular
Call Wave                        Huxley Communications         Optel Texas Telecom             US Communications
Cbeyond Inc.                     iBasis                        Orion Electronics               USLEC
CCPR Services                    IDT Corporation               PacBell                         US Link
Cellco Partnership,              Illinois Valley Cellular      PacWest Telecom                 US West Communications
  d/b/a METRO PCS                Insight Phone                 PAETEC Communications           USA Mobility
Cellular One                     Integra                       Page Plus Communications        VarTec Telecommunications
Cellular South                   Iowa Wireless                 Page Mart, Inc.                 Verisign
Centennial Communications        IQ Telecom                    Page Net Paging                 Verizon Telephone Company
CenturyLink                      J2 Global Communications      Panhandle Telephone            METRO PCS
Charter Communications           Leap Wireless International   Peerless Network                Viaero Wireless
Chickasaw Telephone              Level 3 Communications        Pineland Telephone              Virgin Mobile
Choctaw Telephone Company        Locus Communications          PhoneTech                       Vonage Holdings
CimcoComm                        Logix Communications          PhoneTel                        Wabash Telephone
Cincinnati Bell                  Longlines Wireless            Preferred Telephone             Wave2Wave CommuniCations
Cinergy· Communications          Los Angeles Cellular          Priority Communications         Weblink Wireless
Clear World Communication        Lunar Wireless                Puretalk                        Western Wireless
Com-Cast Cable Comm.             Madison River                 RCNTelecom                      Westlink Communications
Commercial Communications           Communications             RNK Telecom                     WhatsApp
Consolidated Communications      Madison/Macoupin Telephone    QWEST Communications            Windstream Communications
Cox Communications                  Company                    Sage Telecom .                  Wirefly
                                                                                                          !
Cricket Wireless                 Mankato Citizens Telephone·   Seren Innovations               XFinity
Custer Telephone Cooperative     Map Mobile Comm               Shentel                         XO Communications
DBS Communications               Marathon Comm                 SigecomLLC                      Xspedius
Delta Communications             Mark Twain Rural              Sky Tel Paging                  Yakdin Valley Telephone
Detroit Cellular                 Max-Tel Communications        Smart Beep Paging               YMAX Communications
Dobson Cellular                  Metro PCS                     Smart City Telecom              Ztel Communications
                         '       Metro Teleconnect



        ATTACHMENT 1, TO INCLUDE PROVIDERS OF ANY TYPE OF WIRE AND/OR
        ELECTRONIC COMMUNICATIONS                       Last Update: 06/21/2018
